Citation Nr: 1429758	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-04 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION


The Veteran had active military service from October 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran's appeal was previously remanded by the Board in August 2012, where the Veteran's claim for service connection was expanded to include other psychiatric disabilities pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009), and remanded for an examination.     

The Veteran requested a Board hearing; however he withdrew this request in his VA Form 9 submission, received February 2010.  38 C.F.R. § 20.704(e) (2013).

In February 2013, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2013).   The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's service personnel records demonstrate that he served as a cook in Vietnam.

2.  The Veteran's in-service stressor has been corroborated.

3.  The competent evidence does not contain a diagnosis for PTSD.

4.  The Veteran's psychological diagnoses of Generalized Anxiety Disorder, Major Depressive Mood Disorder, and Adjustment Disorder with Mixed Anxiety and Depressed Mood, are not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 3.310, 4.125(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

A letter sent to the Veteran in September 2008, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The VCAA letter stated that for the Veteran's claim of PTSD, he must relay to the RO specific details of combat related incidents from service.  The September 2008 VCAA letter was sent prior to the rating decision in January 2009.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The RO additionally associated with the claims file the Veteran's service personnel records (SPRs) and the February 1969 monthly summary from headquarters U.S. military assistance command Vietnam to corroborate the Veteran's stressor.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The Board recognizes that the Veteran has applied for and is currently receiving benefits from the Social Security Administration (SSA) for his peptic ulcer disease.  Under 38 C.F.R. § 3.159(c)(2), VA must obtain a claimant's SSA records if they are relevant to the claim at issue.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  VA does not have an obligation to obtain the Veteran's SSA records, when they are not relevant to the claims on appeal.  See Golz, 590 F.3d at 1323 ("when a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  The Veteran's peptic ulcer disease is a disease of the digestive system, and the lay and medical evidence show no relation to the Veteran's claim of service connection for a psychiatric disability.  Additional efforts to assist the Veteran and obtain SSA records would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).       

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The August 2012 Board remand instructions stated that the Veteran should be scheduled for a VA examination and the examiner was asked to give nexus opinions regarding the Veteran's alleged psychiatric disabilities.  In September 2012, the Veteran underwent a VA examination where the examiner diagnosed the Veteran with supporting rationale as to whether or not any psychiatric disorder was related to military service.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
In September 2012, VA provided the Veteran with a PTSD disability benefits questionnaire (DBQ) and obtained a medical opinion addressing whether the Veteran had a diagnosis of PTSD, or any other psychological disorder, and if so, if the disease had its onset during or was caused by active service.   The September 2012 PTSD DBQ, and opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  The Veteran previously underwent VA examinations related to this instant appeal in December 2008, and August 2009, which are both associated with the claims file.   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi 381 F.3d 1163 (Fed. Cir. 2004).

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran in this case has not asserted, and the evidence of record does not show, that he was diagnosed with PTSD or any other psychiatric disorder during service, and the evidence does not show that he engaged in combat, so the provisions of 38 C.F.R. § 3.304(f)(1)-(2) are not for consideration.  The Veteran is not shown to have been a prisoner of war or the victim of physical or sexual assault during service, so the provisions of 38 C.F.R. § 3.304(f)(4)-(5) are also not for consideration.

Pursuant to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

 When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Evidence and Analysis

The Veteran and his representative argue that the Veteran has PTSD as a direct result of his military service.  Specifically, the Veteran identifies that while serving in Vietnam his unit was attacked by enemy forces and that he was exposed to and assisted, wounded military personnel, which caused his PTSD.  

The Veteran's service treatment records are negative for any complaints or findings concerning a psychiatric disability.  The Veteran's May 1969 discharge examination revealed a normal psychiatric examination.  Additionally, during this examination, the Veteran denied having any frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry or nervous trouble of any sort.

The Veteran in July 2008 received treatment at the VAMC in Wichita, Kansas.  The Veteran had a negative PTSD screen.  The Veteran denied having nightmares or intrusive thoughts about his stressor, was not constantly on guard watchful, or easily startled, and did not feel numb or detached from others or activities.  The Veteran did state that he did go out of his way to avoid situations which remind him of his stressor.  The Veteran screened negative for depression as well.  The Veteran was assessed with anxiety and it was deemed by medical staff that depression was not a component.   

In a Statement in Support of Claim received by VA in November 2008, the Veteran contended that he was seeing a VA doctor to determine whether or not the he had PTSD.  In December 2008, the Veteran underwent a VA examination for mental disorders except for PTSD and eating disorders.  The examiner reviewed the Veteran's past medical history, occupational history and present medical, occupational, and social history.  The Veteran reported that he had difficulty with anxiety, and that he has prominent worry, and trouble sleeping.  The Veteran reported having difficulties with loud noises and reported having depression after his wife divorced him after thirty-seven years of marriage.  The Veteran stated that his anxiety begun while he was serving in Vietnam, and has perpetuated and persisted since.  The Veteran reported that he was unemployed since October 2008.  

Based on a mental status examination and diagnostic tests, the examiner diagnosed the Veteran with generalized anxiety disorder, and major depressive disorder, recurrent, mild.  The Veteran was assigned a Global Assessment Functioning (GAF) of 52 and the examiner opined that the Veteran would have a difficult time finding employment.  In summary, the examiner found that the Veteran's changes in functional status reveals the onset of anxiety while the Veteran was serving in Vietnam.  The examiner relayed that the Veteran felt that his anxiety had peaked to a level where he was unable to work, that the Veteran's depression began after his wife divorced him and that his anxiety appears to affect him and he is struggling in most areas of life.  The examiner stated that the Veteran does not meet the diagnostic criteria for PTSD.  In November 2008, the Veteran stated to medical staff, that he did not have suicidal ideation but admitted to homicidal ideation when he gets bothered and irritated.   

In August 2009 the Veteran submitted a Statement in Support of Claim.  The Veteran specified that between September 30, and October 16, 1968 he experienced attacks from enemy forces while stationed in Long Binh Vietnam.  The Veteran stated that he saw and assisted wounded military personnel.  Based on the February 1969 monthly summary from headquarters U.S. military assistance command Vietnam, the Veteran's stressor of an attack from enemy forces was confirmed for a different date that the Veteran was stationed in Long Binh, Vietnam.  As a result, the Decision Review Officer conceded the Veteran's stressor.  

In August 2009 the Veteran underwent an initial evaluation for PTSD.  The examiner reviewed the claims file, the Veteran's past medical history, present medical history, pre-military history, military history, post military history, conducted a psychological exam, discussed the Veteran's stressors, PTSD symptoms and gave a diagnosis.  The Veteran was not presently receiving treatment for a mental disorder, and the Veteran stated that he had occasional trouble with feeling anxious, and that he misses his wife and grandchildren.  The Veteran reported prior instances of excitability, and hypervigilance with his ex-wife, and stated that he had a good relationship with his daughter.  The Veteran gave a detailed account of the enemy attack, and his experiences in service.  Based on the frequency, severity, and duration of the Veteran's symptoms, the examiner determined that the Veteran does not show sufficient symptoms nor does he meet the clinical symptoms for PTSD.  The examiner noted that many criteria were fulfilled, but not a sufficient number of them, nor in sufficient severity to warrant a diagnosis of PTSD.  The examiner stated that other than anger and irritability which was especially evident in his marriage, he has shown improved symptoms over time since service.  The examiner found that the Veteran does not meet the criteria for a diagnosis of PTSD, and was diagnosed with Adjustment Disorder with Mixed Anxiety and Depressed Mood.  The Veteran was assessed with a GAF score of 60, an improved level of functioning since the December 2008 VA examination.  

In summary, the examiner stated that the Veteran shows a good prognosis, and showed improved adjustment to his circumstances after his divorce and separation from his family.  The examiner also stated that while the Veteran may meet the stressor criteria, the Veteran's reported emotional and behavioral life after Vietnam did not give indication of PTSD clinical symptoms to indicate a formal diagnosis of PTSD.   Based on the examination given in August 2009, and December 2008 the Veteran was not likely to be experiencing PTSD from military stressors and that his functional abilities have been primarily adversely affected by Peptic Ulcer Disease.  The examiner determined that the Veteran has Adjustment Disorder with Mixed Anxiety and Depressed Mood related to his recent divorce and separation from his wife and family. The Veteran's presentation at the examination indicated that he did not meet the criteria for the formerly diagnosed condition of generalized anxiety disorder made in December 2008.

Pursuant to the Board remand in August 2012, the Veteran underwent a PTSD DBQ.  The examiner determined that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  The examiner additionally determined that the Veteran did not suffer from any other mental disorder.  The examiner reviewed the Veteran's claims file, including prior examinations, the Veteran's social and family history, occupational and educational history, pre-military, during military service, and post-military history.  In summary, the examiner relayed that the Veteran stated that he did not believe he had a mental disorder, and stated that his mind was fine.  The Veteran further stated that he did not seek mental health treatment since service, and he believes he does not need help at this time.  The Veteran stated that his stressor event affects his ability to sleep and that the sound of rocket attack is a sound he will never forget.  The examiner stated that "although the Veteran reported he has had some nightmares involving service experiences, he does not report being bothered during the daytime by anything with exception to crowds."  The Veteran reported financial stress.  The examiner also noted an indication of alcohol abuse.  

Specific to the opinions requested, the examiner found that the current exam along with prior exams were negative for a diagnosis of PTSD.  While the Veteran stated that he had stressor related dreams at night, the Veteran did not relay sufficient daytime mental health problems and does not meet the criteria for PTSD, or any other anxiety based on the DSM-IV.  The examiner incorporated the fact that the Veteran did not seek mental health treatment after service, and had limited complaints at the examination, and the prior VA examinations.  With regard to the Veteran's anxiety disorder, the examiner stated that the prior diagnosis was due to the Veteran's divorce and not related at all to military service experiences.  At the examination the Veteran stated he had diminished anxiety and a better relationship with his ex-wife and family. 

In order to prove service connection for PTSD, a Veteran must meet the criteria in 38 C.F.R. § 3.304(f).  Specifically, the Veteran must fulfill the elements in one of the subsections in addition to the requirement of medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. §§ 3.304(f)(1) - (5).  The fact that the Veteran does not currently have a medical diagnosis for PTSD, renders an analysis under the aforementioned 38 C.F.R. § 3.304(4)(3) moot.  

In reaching this determination, the Board acknowledges that the Veteran's claimed military stressor of incoming enemy attack, and witnessing and aiding injured soldiers is consistent with the Veteran's military service, and a confirmed stressor.  However, it does not change the requirement that a Veteran seeking service connection for PTSD have a diagnosis of such in accordance with the DSM-IV.  See 38 C.F.R. § 3.304(f).  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Service connection is not warranted in the absence of proof of a current disability.  Absent evidence of current disability of PTSD, the Board finds that service connection for PTSD is not warranted.  

In the instant claim, insufficient medical evidence exists to support a diagnosis of PTSD in accordance with the DSM-IV.  While the record does show that the Veteran does have certain symptoms, notably his trouble sleeping, due to his stressor, his current diagnosis does not reflect a current disability of PTSD.  The record indicates that the Veteran screened negative for PTSD in July 2008.  The Veteran also failed to have a qualifying diagnosis for PTSD at his August 2009 VA examination, based on the examiner's in depth examination and analysis into the Veteran's personal, and medical history, mental status examination, with a review of the Veteran's symptoms.  The August 2012 PTSD DBQ reiterated the finding that the Veteran did not meet the criteria for PTSD, and that his symptoms were minimal.  The opinions provided were well reasoned and provided ample rationale to the Veteran's current condition and are afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has PTSD due to his military service.  However, a chronic psychiatric disorder such as PTSD is not one in which a lay person is competent to diagnose.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology. Thus, his lay assertions that he has PTSD which is due to service lacks any probative value.

Under these circumstances, for the Board to conclude that the Veteran currently has PTSD related to his military service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for PTSD. 

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009), the Board must assess the other psychiatric disabilities associated with the Veteran.  The most recent examination in September 2012 indicates that the Veteran does not suffer from any mental disorder.  However, the Veteran was assessed with anxiety in July 2008, which was confirmed in a December 2008 VA examination along with a diagnosis for Major Depressive Disorder.  Thus, the Board finds that Veteran fulfills the first element of service connection and has a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim).  As mentioned above the Veteran's stressor was confirmed and therefore the Veteran fulfills the in-service event as well.  Hickson.

However, the Veteran fails to fulfill the nexus requirement  that his psychological disorders were related to or caused by service.  At the December 2008 VA examination the examiner found that the Veteran's mild depression began after his divorce.  The December 2008 VA examiner stated that the Veteran's anxiety began in Vietnam, and has continued since then.  The Board finds that the examiner's opinion lacks probative value as it was based on an inaccurate factual premise.  The Board notes that this was based on history as reported by the Veteran.  The Board finds that this history is not credible.  Information collected contemporaneous to service (May 1969 discharge examination) shows that the Veteran denied a history of having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry or nervous trouble of any sort.  It was not until several years following service and in relation to a claim for benefits does the Veteran report having a psychiatric disability which had its onset in service.  

At the Veteran's August 2009 VA examination, the examiner stated that the Veteran no longer met the criteria for a diagnosis of Generalized Anxiety Disorder, and was diagnosed with Adjustment Mood Disorder with Mild Anxiety and Depressed Mood.  The examiner reasoned that the Veteran recovered since his December 2008 examination, and his divorce and stress from that event.  Furthermore, in diagnosis of the Veteran's adjustment disorder with mixed anxiety and depressed mood, the examiner stated that the Veteran's Axis IV (severity of psychosocial stressors) was his recent divorce and other separation from his family.  Thus, the examiner's etiology for the Veteran's psychological disorder which was diagnosed in August 2009, clearly shows that events from military service were unrelated to such diagnosis.  The September 2012 PTSD DBQ failed to find a diagnosable psychological disorder, and in review of the Veteran's prior diagnoses stated: 

The Veteran has no psychiatric treatment history and denies need for such; he also does not believe he has any mental disorder at all.  The first C&P exam resulted in a diagnosis of possible generalized anxiety disorder, but that was not evident at his last C&P exam in 2009, and today the Veteran denies significant anxiety or worrying.  The last C&P examiner gave a diagnosis of an adjustment disorder that was primarily related to [the Veteran's] recent divorce, and not related at all to military service experiences.

Specific to the assertions that the Veteran's Major Depressive Disorder, and  Adjustment Mood Disorder with Mixed Anxiety and Depressed Mood was caused by service, the Board finds the medical opinions in August 2009, and September 2012 of great probative weight.  The medical opinions where thorough, identified an etiology and gave ample discussion in their reasoning when determining that the Veteran's more recent family problems was the cause of the Veteran's psychological disorders and not his military service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

With regard to lay evidence, as discussed above, the Veteran is competent to report purported symptoms and treatment for a psychological disorder.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.  Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of any of his previously diagnosed psychological disabilities.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. 

Overall, the medical opinions in August 2009, and September 2012 were thorough, supported by ample explanation, based on a review of the claims folder, and supported by the Veteran's medical records. There is no contrary medical opinion of record and therefore the Veteran is not entitled to service connection for a psychological disability. 

As such, service connection for a psychiatric disorder, to include PTSD, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.


 
ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


